Appellant urges upon his motion for rehearing that he should have his case reversed in order that he might have opportunity of procuring and introducing testimony reflecting on the character of the prosecuting witness. As said in our original opinion, it was not and is not contended that such evidence was newly discovered. In truth it appears from the statement of facts that the prosecuting witness herein was asked by appellant's counsel about all these matters upon the trial, and denied them, — or claimed that he knew nothing of them. We fear the consequences would be grave and far reaching if this court laid down any such rule as appellant seeks in this case. One accused of crime might then go to trial at any time and under any sort of condition of unpreparedness, and upon motion for new trial make showing that there was evidence known to him and those representing him at the time of such trial, and which he had made no effort to legally secure, — and upon authority of this precedent demand a new trial; and if one new trial, why not another, and on and on. Orderly procedure and the due administration of justice by the courts would be greatly impeded by such course. We regret that we must hold appellant's motion for rehearing without merit. Same is overruled.
Overruled.